DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on September 30, 2020, is the U.S. national stage of an international PCT application, filed on November 4, 2019, and claims priority to a foreign application, filed on November 21, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 30, 2020, July 20, 2021, September 22, 2021, and October 26, 2021 were filed before the mailing of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Response to Amendment
This Office action is in response to the preliminary amendment under 37 CFR 1.115 on September 30, 2020. The abstract was amended. Claims 1, 7, 10, 11 and 13 were amended. Claims 1-13 are pending for consideration in the present U.S. non-provisional application.
Allowable Subject Matter
Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance.
Takeuchi et al. (US 2016/0056510 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Takeuchi, paras. [0063], [0160]-[0163], “The managing device 120 collects the battery information of each of the storage battery modules 110 and monitors and controls each of the storage battery modules 110 to perform a desired function as the assembled battery system 100. More specifically, the managing device 120 collects information such as a The battery information is information regarding, for example, a cell voltage or a temperature, an internal resistance value, a remaining charge amount, a discharging state, ID, presence/absence of an error, a deterioration degree, etc, of the secondary battery 115 […] The managing device 120 determines that a storage battery module 110-3 is in a communication error, selects an appropriate storage battery module 110-2 out of the storage battery modules 110-1,110-2,110-4 as a relay device, and transmits the control command thereto. […] The storage battery module 110-3 receives the control command transmitted via the storage battery module 110-2 in the re-transmission slot #7 and returns a response to the storage battery module 110-2 at the frequency f1 in the re-transmission slot #8. [ ] The storage battery module 110-2 transmits the response from the storage battery module 110-3, which has relayed in the re-transmission slot #9 to the managing device 120.” emphasis added.) However, Takeuchi et al. does not provide sufficient prior art disclosure and suggestions for the claimed invention, such as wherein when the kth response packet is received by the k+1th slave within the preparation period, the k+1th response packet further includes kth battery information indicating a condition of a kth battery module and a kth ID (Claim 1) or wherein the k+1th response packet further includes kth battery information indicating a condition of the kth battery module and a kth ID when the kth response packet is received by the k+1th slave within the preparation period (Claim 11). Accordingly, the claimed invention is 
Hitachi et al. (JP 2012-222913 A) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Hitachi, paras. [0022], [0023], “When the wireless communication antenna 71-2 of the secondary battery module 100-2 receives the data 211-1 transmitted from the wireless communication antenna 72-1 of the secondary battery module 100-1, the secondary battery module 100-2 ACK signal is transmitted from the wireless communication antenna 71-2 to the secondary battery module 100-1, and the data 211-2 in which the state of the secondary battery 10 in the secondary battery module 100-2 is added to the data 211-1. Is transmitted from the wireless antenna 72-2. [ ] By doing in this way, the state information of the secondary battery 10 of the secondary battery modules 100-1 to 100-n is included in the data 210 generated by the secondary battery system monitoring apparatus 200 and transmitted from the communication antenna 101. Since the communication antennas 102 on the opposite side are sequentially added, they can receive the data 211-n in which all the secondary battery information of the secondary battery modules 100-1 to 100-n is added. The secondary battery system monitoring device 200 can monitor the state of all secondary batteries.”) However, Hitachi et al. does not provide sufficient prior art disclosure and suggestions for the claimed invention, such as wherein when the kth response packet is received by the k+1th slave within the preparation period, the k+1th response packet further includes kth battery information indicating a condition of a kth battery module and a kth ID (Claim 1) or wherein the k+1th response packet further includes kth battery information indicating a condition of the kth battery module and a kth ID when the kth response packet is received by the k+1th slave within the preparation period (Claim 11). Accordingly, the claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.

Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Park (US 2021/0025944 A1) provides reference disclosure considered as relevant to the subject matter of the claimed invention (Park, Abstract, “The present disclosure includes a wireless control system, a wireless connection method, and a battery pack. The wireless control system includes a master and a plurality of slaves. Each slave wirelessly transmits a response packet including an ID of each slave when it receives a first command packet wirelessly transmitted from the master. The master sets, as a first group, each slave to which is allocated the ID included in each response packet wirelessly received within a predetermined period of time from a time point at which the first command packet was transmitted, and sets, as a second group, each slave not set as the first group. The master wirelessly transmits a second command packet including the ID of each slave belonging to the second group.”)
Kain et al. (US 2017/0346308 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Kain, Abstract, “A battery management system is described that includes a controller configured to control electrical charging and discharging of a plurality of blocks of a battery. The battery management system also includes an inter-block communication network including a master node and a plurality of slave nodes arranged in a ring-type daisy-chain configuration with the master node. The master node is coupled to the controller and configured to initiate all command messages sent through the inter-block communication network and terminate all ”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476